Citation Nr: 1521849	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-30 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for adenocarcinoma of the sigmoid colon, status post resection of the large intestine, to include as due to contaminated water exposure at Camp Lejeune, North Carolina.

2.  Entitlement to for neoplasm of the kidney, status post nephrectomy, to include as due to contaminated water exposure at Camp Lejeune, North Carolina.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to June 1986 and from June 1986 to February 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction has since been transferred to the RO in Pittsburgh, Pennsylvania.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his September 2013 substantive appeal, the Veteran requested a Board hearing, which was scheduled for June 25, 2014.  See April 2014 Hearing Notification Letter.  Prior to the scheduled hearing, however, the Veteran, through his representative, asserted that he would be unable to attend because he recently moved from California to Pennsylvania, and requested that the hearing be rescheduled at his local RO.  The Board finds that the Veteran has presented good cause for wishing to reschedule the hearing.  See 38 C.F.R. § 20.704(c), (d) (2014). His request is hereby granted by virtue of this remand to provide him an opportunity to testify at a videoconference hearing before the Board, which is the type of hearing for which he was scheduled in 2014.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a videoconference hearing before the Board at his local RO.  He must be provided proper notice of the hearing date, time, and location.  Copies of all notification must be associated with the claims file. 

2.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case must be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




